DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
Information Disclosure Statement


The information disclosure statement (IDS) submitted on 3/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
 
Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. (US Patent Application Publication # 2010/0075168) in view of Forbes Jones et al. (US Patent Application Publication # 2005/0051243) and Patel et al. (US Patent Application Publication # 2016/0051384).
Regarding Claim 1, Schaffer discloses a method for manufacturing a cable (i.e. coiled wires 314 w/ electrically insulating polymer sleeve 318), comprising: 
providing several raw wires (i.e. wires 314) made of a wire material; 
drawing the raw wires into wires; 
coiling the wires into a cable; and 
heat treating (i.e. annealing) the cable; 
wherein the wire material includes an alloy comprising the following alloy (i.e. Nickel-cobalt-chromium-molybdenum (NiCoCrMo)/MP35N alloy) components: 
Cr in the range from about 10 to about 30 wt. % (i.e. 20 wt %); 
Ni in the range from about 20 to about 50 wt. % (i.e. 35 wt %); 

Co in the range from about 10 to about 50 wt. % (i.e. 35 wt %); 
and incidental impurities; and wherein each wt. % is based on the total weight of the alloy (Fig. 2-6, 27-29, 30(a), 30(b); Abstract; Paragraph 0002-0008, 0017-0028, 0092, 0100, 0103-0117, 0165, 0192-0199, 0284-0293). Although Schaffer is silent on the Al content of the alloy, alloys inherently contain impurities within the Al content range claimed.
Schaffer does not explicitly disclose Al more than 0 and less than about 0.005 wt. %.
Forbes Jones teaches that the Al content of the alloy is minimized (i.e. WE52, WE53, WE54, WE48, WF64, WF66 which all contain 0.01 wt. % of Al in a MP35N or NiCoCrMo alloy) (Abstract; Table 2 & 10; Paragraphs 0001, 0039-0043, 0081-0083).
Patel teaches Al (i.e. impurities and/or other metals) more than 0 and less than about 0.005 wt. % (i.e. 0%, 0.001%, 0.002%, etc) (Paragraph 0004, 0010, 0019).
Forbes Jones teaches that it is well known in the art to minimize the amount of aluminum in a NiCoCrMo alloy in order to obtain favorable fatigue strength and facilitate processing into bars, wires, and other forms without exhibiting an unacceptable tendency to develop surface defects or to fracture or crack during cold drawing or forging. For context, Patel teaches that it is well known in the art to minimize impurities and/or other metals in an alloy such as NiCoCrMo in order to obtain a more homogenous alloy which in turn can result in a more uniform density throughout the alloy and also can result in desired yield and ultimate tensile strength of the alloy (Paragraph 0004, 0010, 0019). Patel mentions limiting the weight percent of the impurities and/or other metals to 0%, 0.001%, 0.002%, etc. Other improved properties include strength, durability, hardness, biostability, bendability, coefficient of friction, radial strength, flexibility, tensile strength, tensile elongation, longitudinal lengthening, stress-strain properties, improved recoil properties, radiopacity, heat sensitivity, biocompatibility, improved fatigue life, crack resistance, crack propagation resistance. It would have been obvious to one skilled in the art to apply the teachings of Forbes Jones and Patel to the wire of Schaffer in order to obtain a wire with favorable fatigue strength that avoids exhibiting an unacceptable tendency to develop surface defects or to fracture or crack during cold drawing or forging and improved yield, ultimate tensile strength, strength, durability, hardness, biostability, bendability, coefficient of friction, radial strength, flexibility, tensile strength, tensile elongation, longitudinal lengthening, stress-strain properties, recoil properties, radiopacity, heat sensitivity, biocompatibility, fatigue life, crack resistance, and crack propagation resistance. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Claim 14 & 15 include the limitations of claim 1 (the cable manufactured by the method if claim 1 and a medical device comprising the cable of claim 1 as a lead) and are analyzed as such with respect to that claim.

Regarding Claim 2, Schaffer discloses that the Cr, Ni, Mo and Co components are major constituents of the alloy with at least about 95 wt. % of the alloy being Cr, Ni, Mo and Co (Fig. 2-6, 27-29, 30(a), 30(b); Abstract; Paragraph 0002-0008, 0017-0028, 0092, 0100, 0103-0117, 0165, 0192-0199, 0284-0293).

Regarding Claim 3, Schaffer discloses that the raw wires are drawn with a cold work percentage in a range of 98 and 99 % (Fig. 2-6, 27-29, 30(a), 30(b); Abstract; Paragraph 0002-0008, 0017-0028, 0092, 0100, 0103-0117, 0122-0129, 0165, 0192-0199, 0244, 0252, 0284-0293).

Regarding Claim 4, Schaffer discloses that the raw wires are drawn with a cold work percentage in a range of 80 and 86 % (i.e. 50-99.9% cold work) (Fig. 2-6, 27-29, 30(a), 30(b); Abstract; Paragraph 0002-0008, 0017-0028, 0092, 0100, 0103-0117, 0122-0129, 0165, 0192-0199, 0244, 0252, 0284-0293).

Regarding Claim 5, Schaffer discloses that the heat treatment (i.e. annealing) of the cable is in a range of 480 to 750 °C with a dwell time of 5 to 6 seconds (i.e. 600°C and 950°C for a dwell time of between 0.1 and 3600 seconds/ 300°C and 600°C for a dwell time of between 0.2 and 900 seconds) 


Regarding Claim 6, Schaffer discloses that the heat treatment (i.e. annealing) of the cable is a stress relief treatment in a temperature range of 480 to 580 0C to improve a low cycle fatigue performance of the cable (i.e. 300°C and 600°C) (Fig. 2-6, 27-29, 30(a), 30(b); Abstract; Paragraph 0002-0008, 0011, 0017-0028, 0092, 0100, 0103-0117, 0122-0129, 0165, 0166, 0192-0199, 0244, 0252, 0284-0293).

Regarding Claim 7, Schaffer discloses that the heat treatment (i.e. annealing) of the cable is a stress relief treatment in a temperature range of 780 to 810 0C to improve a high cycle fatigue performance of the cable (i.e. 600°C and 950°C) (Fig. 2-6, 27-29, 30(a), 30(b); Abstract; Paragraph 0002-0008, 0011, 0017-0028, 0092, 0100, 0103-0117, 0122-0129, 0165, 0166, 0192-0199, 0244, 0252, 0284-0293).

Regarding Claim 8, Schaffer discloses an initial drawing of a raw material into the raw wires (Fig. 2-6, 27-29, 30(a), 30(b); Abstract; Paragraph 0002-0008, 0011, 0017-0028, 0092, 0100, 0103-0117, 0122-0129, 0165, 0166, 0192-0199, 0244, 0252, 0284-0293).

Regarding Claim 9, Schaffer discloses that the raw material is drawn with a cold work percentage in a range of 95 and 96 % (Fig. 2-6, 27-29, 30(a), 30(b); Abstract; Paragraph 0002-0008, 0017-0028, 0092, 0100, 0103-0117, 0122-0129, 0165, 0192-0199, 0234, 0244, 0252, 0284-0293).


Regarding Claim 10, Schaffer discloses an initial heat treatment of the raw wires before the drawing of the raw wires into the wires (Fig. 2-6, 27-29, 30(a), 30(b); Abstract; Paragraph 0002-0008, 0017-0028, 0092, 0100, 0103-0117, 0122-0129, 0165, 0192-0199, 0234, 0244, 0252, 0284-0293).

Regarding Claim 11, Schaffer discloses that the initial heat treatment of the raw wires is an annealing in a temperature range of 875 to 1100 0C (i.e. 600°C and 950°C) (Fig. 2-6, 27-29, 30(a), 30(b); Abstract; Paragraph 0002-0008, 0017-0028, 0092, 0100, 0103-0117, 0122-0129, 0165, 0192-0199, 0234, 0244, 0252, 0284-0293).

Regarding Claim 12, Schaffer discloses that the wire material further includes an additional material different to the Cr, Ni, Mo and Co alloy, and wherein the additional material forms a core (i.e. wire 302) and the Cr, Ni, Mo and Co alloy forms a shell (i.e. coil wire 304) around the core when the wire is seen in a cross section (Fig. 2-6, 27-29, 30(a), 30(b); Abstract; Paragraph 0002-

Regarding Claim 13, Schaffer discloses that the wire material further includes an additional material different to the Cr, Ni, Mo and Co alloy, and wherein the Cr, Ni, Mo and Co alloy forms a core and the additional material forms a shell around the core when the wire is seen in a cross section (Fig. 2-6, 27-29, 30(a), 30(b); Abstract; Paragraph 0002-0008, 0017-0028, 0092, 0100, 0103-0117, 0122-0129, 0165, 0192-0199, 0234, 0244, 0252, 0277-0293).

Response to Arguments








Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. The Applicant has presented similar arguments to those presented in previous responses. Therefore, similar counterarguments have been presented below.  Regarding the Al content range, it has been addressed in the rejection above. The Applicant further argues that the Forbes Jones reference requires 0.05 to 0.15 weight percent of aluminum. However, as cited above, Forbes Jones shows in tables 2 & 10 that experimental heats WE52, WE53, WE54, WE48, WF64, WF66 all contain 0.01 wt. % of Al in a MP35N or NiCoCrMo alloy. In fact, it shows that only conventional MP35N contains more than 0.01 wt. % of Al. Furthermore, Patel teaches that it is well known in the art to minimize impurities and/or other metals in an alloy such as NiCoCrMo in order to obtain a more homogenous alloy which in turn can result in a more uniform density throughout the alloy and also can result in desired yield and ultimate tensile strength of 
"Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the 
The declaration under 37 CFR 1.132 filed 3/10/2021, previously filed in App. 15/996,554 is insufficient to overcome the rejection of claims 1-15 based upon Schaffer et al. in view of Forbes Jones et al. and Patel et al. applied under 35 USC 103 as set forth in the last Office action because of the reasons discussed above. Furthermore, the affidavit does not attempt or succeed in proving any that the claimed maximum amount of Al is a critical value or part of a critical range of values. The prior art of record shows that it is well-known in the art to minimize an amount of Al along with other impurities to within the range claimed. Due to the combination of the references including all the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/RJA/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847